COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00239-CV


Jay W. Hand                               §    From 367th District Court

                                          §    of Denton County (14-08039-367)
v.
                                          §    April 14, 2016

Harris Hughey                             §    Opinion by Chief Justice Livingston


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order denying Jay W. Hand’s motion to

dismiss Harris Hughey’s claim for defamation. It is ordered that the order of the

trial court is affirmed.

       It is further ordered that appellant Jay W. Hand shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston